—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (McNulty, J.), entered May 10, 1999, as awarded custody of the parties’ two children to the defendant.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court’s determination that it was in the best interests of the children to award custody to the defendant has a sound and substantial basis in the record (see, Eschbach v Eschbach, 56 NY2d 167; Dodaro v Dodaro, 269 AD2d 420; Fanelli v Fanelli, 215 AD2d 718; Matter of Canazon v Canazon, 215 AD2d 652; Giatras v Giatras, 202 AD2d 389, 390). S. Miller, J. P., Friedmann, Luciano and Schmidt, JJ., concur.